Bigelow, C. J.
The evidence offered by the plaintiff was clearly competent. It did not in any degree tend to control or vary the bill of sale. It only proved the actual consideration on which the plaintiff passed' the title by the bill of sale to the defendant, and that, instead of being for $225 paid by the defendant and received by the plaintiff, it was on an agreement that he should sell the boat and account for and pay over to the plaintiff that sum when it was received by him. Nothing is better settled than the rule that paroi evidence is always admissible to show the real consideration of a deed, and that it has never been in fact paid, although its receipt is acknowledged in . the written instrument of transfer. Wilkinson v. Scott, 17 Mass. *508249. Brewer v. Hardy, 22 Pick. 376. Clark v. Deshon, 12 Cush. 589.
The jury were rightly instructed that if the evidence in the case proved that the boat had been transferred to the defendant on an agreement with the plaintiff that he was to receive therefor a certain sum when the boat should be sold by the defendant, and that the defendant had sold the boat and received that amount of money, the plaintiff was entitled to recover in this action. The money in such case was had and received to the plaintiff’s use, and the proof well supported that count in the declaration. Exceptions overruled.